PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/066,453
Filing Date: 8 Oct 2020
Appellant(s): Vogl et al.



__________________
Ryan Kennedy
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 10/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

§101 Rejection
Step 2A, Prong One – Responding to Appeal Brief, pp. 8-14. 
Appellant argues: 
Rather than follow the foregoing [§100] guidance, the Examiner has simply cut and pasted the entirety of Claim 1 into to Final Office Action at pp. 3-4. For reference, Claim 1 is approximately 450 words in length—yet the Examiner did not identify a single limitation allegedly embodying an abstract idea in the Final Office Action. see Appeal Brief, p. 9.

The Examiner respectfully disagrees.
The Examiner did “identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea.” see Federal Register, vol. 84, no. 4, p. 54. Unfortunately, the majority, although not the entirety, of the claim limitations recited in Claim 1 recite an abstract idea. Additional elements (i.e. elements in addition to the abstract idea) pertaining to computer implementation (i.e. a computer system, a database, a web portal) were addressed separately.
Appellant further argues:
On the contrary, the Examiner merely states: “This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a portal (i.e., a web portal) and a computer system.” Final Office Action at p. 4. We are left to wonder what “[t]his abstract idea” is because the Examiner has failed to identify: (4) the nature of the abstraction and (2) the specific claim limitations in which the abstraction can be found. As outlined in the Guidance: “Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas...” see Appeal Brief, p. 9.

Examiner apologizes for the oversight. Due to an error, the paragraph that recited the “subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance” into which the recited abstract idea falls into was omitted and not copied over from the previous Non-Final Rejection issued on 1/12/2021. see Federal Register, vol. 84, no. 4, p. 54.

These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to conduct an auction, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea. see Non-Final Rejection issued 1/12/2021, p.3.

The Examiner would assert that the Appellant was on notice that the abstract idea was conducting an auction, which is a fundamental economic practice, a sub-category of certain methods of organizing human activity based upon the previously issued office action.
Appellant further argues:
The Appellant respectfully disagrees for at least the following reasons. The Appellant respectfully submits that the present Claims are not directed to an abstract idea, but rather a specific application of a computer system and associated hardware, software, and/or firmware which, using the claimed electronic bidding portal, analyzes, models, predicts, and implements auctions for complex financial instruments upon which multiple bids can be transacted from multiple bidders through the bidding portal(s). Furthermore, the Claimed invention can automatically generate and transmit feedback to one or more bidders based upon rules and/or preferences devised by the computer system and approved by the seller. see Appeal Brief, p. 10.

The Examiner respectfully disagrees.
The Examiner asserts that the claimed invention recites an abstract idea (i.e. conducting an auction) and the claimed invention is directed to merely performing (or performing more) of the abstract idea on a computer. 
	MPEP §2106.05 (f) recites:
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. __, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a § 1.1 analysis that turns on "the draftsman’s art"). see MPEP §2106.05 (f) – emphasis added.


As support to Appellant’s arguments, the Appellant cites:
Traditionally, investment security notes across capital structures are traded via a manual, unstructured Bid Wanted In Competition (or “BWIC”) process, which is cumbersome, time-consuming, opaque for sellers (i.e., security holders) and buyers (e.g., broker-dealers, investors represented by broker-dealers, end-users). For example, under a traditional BWIC process, a seller may: identify a list of securities — each including a portion or “slice” of a tranche within a security — within her portfolio that she is interested in selling in order to generate liquidity; manually stack-rank these securities according to her predictions for auction success or predicted liquidity of these securities; manually compile a list of these securities into a spreadsheet; manually send this spreadsheet — such as within an email, text message, or online forum post — to a group of (e.g., 30) broker-dealers whom the seller anticipates will be interested in purchasing these securities for inventory or on behalf of their clients (or “end users”); and request bids from broker dealers within a period of time (e.g., two hours, 24 hours). Broker-dealers who receive this communication from the seller may then return bids to the seller via email, telephone, forum message, or text message. The seller may respond manually to some or many of these bidders and engage in individual negotiations for access to bid feedback and bid improvement with these individual bidders. see Appeal Brief, p. 10, citing specification, para. 8 – emphasis added.

	Examiner notes that, based upon Appellant’s citation, at least some of the recited method steps pertaining to communication of bids and feedback to bids were performed by a computer (i.e. via email, forum message, text messages) and via portals (i.e. online forums).
Appellant further argues:
The claimed invention addresses and overcomes these deficiencies in the state of the art of electronic trading (e.g., spreadsheets, emails, text messages) by reimagining and reinventing the core technology underlying the practice. see Appeal Brief, p. 11.

The claimed invention is a specific and practical application of computing technology that vastly improves upon prior architectures, systems, and procedures (e.g., email, text message, spreadsheet software) for executing securities auctions. The benefits of the claimed invention are outlined at length in the specification (cited above), but of note is that an efficient, public, transparent, and customizable online auction platform: (1) consolidates a pre-existing set of rudimentary and disparate technological tools into an integrated technical solution; and (2) vastly improves upon the human-mediated use of prior technologies into an automated, scalable, and transparent technological solution. see Appeal Brief, p. 13 – emphasis added.

The Examiner respectfully disagrees.

The claimed invention is a “practical application of computing technology” to implement an abstract idea (i.e. conducting auctions). And while “practical application of computing technology” to implement the abstract idea (i.e. conducting auctions) may be an improvement over previous methods to execute the abstract idea (i.e. conducting auctions), practical application of existing computing technology is not enough. The computer technology, itself, needs to be improved.
The court in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

The claimed invention is not an improvement to computer technology or computer functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. conducting auctions) that use computers as tools.
Additionally, October 2019 Update: Subject Matter Eligibility recites:

Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. see October 2019 Update: Subject Matter Eligibility, p. 13, footnotes omitted – emphasis added.

While the claimed invention may be “a specific and practical application of computing technology that vastly improves upon prior architectures, systems, and procedures (e.g., email, text message, spreadsheet software) for executing securities auctions,” the improvement is in the execution of securities auctions (i.e. the business process) and not the computer technology utilized to execute the securities auctions.

§101 Rejection
Step 2A, Prong Two – Responding to Appeal Brief, pp. 14-17. 
Appellant further argues:
For example, Claim 1 recites elements that are directly related to retrieving data from a database, normalizing the data across a set of parameters, processing the data to create a predictive model relating to the liquidity of a security, and generating and transmitting feedback to bidders during an auction. These limitations implement the recited abstract idea with the particular computing system (e.g., a computer system hosting an auction platform and in communication with investors via bidding portals) that is integral to the claim and apply or use the recited abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to pre-empt the field. see Appeal Brief, p. 16 – emphasis added.

The Examiner respectfully disagrees.
MPEP §2106.05(b) recites:
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). see MPEP §2106.05(b)(I) – emphasis added.

“[R]etrieving data from a database, normalizing the data across a set of parameters [i.e. performing a calculation], processing the data to create a predictive model relating to the liquidity of a security [i.e. performing a calculation], and generating and transmitting feedback to bidders during an auction [i.e. transmitting data]” are conventional computer functions performed by a general-purpose computer. The additional elements (i.e. the computer elements) do not constitute a particular machine, as established by caselaw and the MPEP, but a general-purpose computer utilized to perform the judicial exception. 
While the Appellant asserts that the claimed invention “appl[ies] or use[s] the recited abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment,” neither the specification nor the claims recite more than generally linking the abstract idea (i.e. conducting auctions) to a particular technological environment (i.e. on a computer).
Appellant further argues:
The Appellant respectfully submits that Claim 1 is necessarily rooted in computer technology or tied to the computer system described in the instant Application. The prior art technological systems were disintegrated, manually operated, and incapable of working together and/or performing the claimed method either alone or in combination. In particular, accessing and processing historical bid data and securities characteristics — as described in the instant Application — cannot be collected at any reasonable scale or on any reasonable time frame outside of the claimed computer system. Additionally, predictively modeling the behavior of a security in an auction and distributing real-time or near real- time feedback to bidders based in part upon auction rules to improve the liquidity of the security necessarily requires the same connected computing environment with significant computing and processing power — none of which is remotely attainable by the prior art technologies. see Appeal Brief, pp. 16-17.


	FairWarning IP, LLC v. Iatric System, Inc. (Fed. Cir. 2016) stated:

At the same time, we note that, in viewing the facts in FairWarning's favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278. see FairWarning IP, LLC v. Iatric System, Inc., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) - emphasis added.

FairWarning appears to argue that, under a correct construction, the district court would have understood the term audit log data to “exist[] in the computer environment after at least one of [the] transactions or activities … are executed in the computer environment by an authorized user.” Id. at 30 (emphases omitted). The implication of this construction, FairWarning argues, would be that “the ′500 patent is necessarily rooted in computer technology.” Id. But this is the same argument we dismissed above, cloaked as claim construction. Simply requiring computer implementation of an otherwise abstract-idea process, as in FairWarning would require of the claim, does not make the claims patent eligible. see FairWarning IP, LLC v. Iatric System, Inc., 120 USPQ2d 1293, 1299 (Fed. Cir. 2016) - emphasis added.

	As in FairWarning, computer implementation of an otherwise abstract idea (i.e. conducting an auction) and obtaining the inherent benefits of performing the abstract idea on a computer (e.g. larger scale data collection, faster timeframe for data collection, real-time distribution of feedback) does not make the claimed invention patent eligible as being “rooted in computer technology.”
	Similar to FairWarning, the claimed invention appears to be "merely implement[ing] an old practice in a new environment" by implementing an old practice (i.e. the BWIC process – see specification, para. 8) in a new computerized environment, and thus patent-ineligible subject matter. see FairWarning, 120 USPQ2d 1293, 1269 (Fed. Cir. 2016).
	Appellant further argues: 
The Examiner argues in the Final Office Action at p. 16 that, “[t]here is no evidence or suggestion that the claimed invention is improving the functioning of a computer or other technology, or addressing a computer-centric problem with a computer-centric solution as in Example 42.” This statement is not so much an argument, but rather a conclusion. The Examiner is asserting that there is “no evidence” for a proposition without looking at any such evidence, even when it is presented clearly in the Application’s Background section. 

A proper reading of the Application, in particular at paragraphs [0008] — [0010], illustrates the fallacy. see Appeal Brief, p. 17.

The Examiner respectfully disagrees.

Traditionally, investment security notes across capital structures are traded via a manual, unstructured Bid Wanted In Competition (or “BWIC”) process, which is cumbersome, time-consuming, opaque for sellers (i.e., security holders) and buyers (e.g., broker-dealers, investors represented by broker-dealers, end-users). For example, under a traditional BWIC process, a seller may: identify a list of securities -each including a portion or “slice” of a tranche within a security - within her portfolio that she is interested in selling in order to generate liquidity; manually stack-rank these securities according to her predictions for auction success or predicted liquidity of these securities; manually compile a list of these securities into a spreadsheet; manually send this spreadsheet - such as within an email, text message, or online forum post - to a group of (e.g., 30) broker-dealers whom the seller anticipates will be interested in purchasing these securities for inventory or on behalf of their clients (or “end users”); and request bids from broker dealers within a period of time (e.g., two hours, 24 hours). Broker-dealers who receive this communication from the seller may then return bids to the seller via email, telephone, forum message, or text message. The seller may respond manually to some or many of these bidders and engage in individual negotiations for access to bid feedback and bid improvement with these individual bidders. see specification, para. 8.

Specification, para. 8, does not recite a problem, computer-centric or otherwise, with the abstract idea. Para. 8 recites the “traditional” process of performing the abstract idea is manual in part and computerized in part. A computer is utilized as information is distributed via emails, forum messages and text messages. 
Examiner notes that “[t]raditionally” does not foreclose the possibility that the process has already been automated just that the existing BWIC process is usually or customarily a manual process.
Examiner also notes that manual performance of an abstract idea is not a problem per se.
The specification further recites: 

Therefore, this process may overwhelm even teams of sophisticated investment professionals who manually track bids inbound from broker-dealers on multiple securities during a narrow (e.g., two-hour) auction window. Such a team may therefore be likely to miss or overlook best bids from bidders. This process may also be opaque and unpredictable for bidders, may preclude end users from direct access to these securities, may result in lower final BWIC auction prices for these securities, and may impaired a seller’s ability to sell securities entirely via BWIC auctions.

In particular, this manual process may present: a poor opportunity for consistent feedback for all bidders; a poor opportunity for bid improvement from bidders; poor accessibility to securities for end-users; poor transparency for bidders; and require extensive manual effort from sellers and buyers alike to reach successful auction close. see specification, para. 9-10.


DDR Holdings, LLC v. Hotels.com stated:
As an initial matter, it is true that the claims here are similar to the claims in the cases discussed above in the sense that the claims involve both a computer and the Internet. But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. see DDR Holdings, LLC v. Hotels.com, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).

	The problems that the claimed invention is designed to overcome (e.g. poor transparency and lack of bid improvement) are not problems specifically arising from the realm of computers. These problems are standard business problems that exist outside the realm of computers and existed before the age of computers.
	Appellant further argues:
A proper reading of the Application, in particular at paragraphs [0008] — [0010], illustrates the fallacy. There is no legal requirement that the “computer or other technology” that the claimed invention is improving upon be a singular computer, an analogous computer, or even a computer at all. Rather, the “technology” can necessarily include tools and instruments that, when viewed in light of the claimed invention, do not look like technology at all. As noted in the Application, the prior art technology used to conduct auctions of this type included rather modest and relatively rudimentary tools: spreadsheet software, email, text messaging, online forum/server, etcetera. see Appeal Brief, p. 17.

The Examiner is uncertain what the Appellant is asserting.
The October 2019 Update recites:
In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. see October 2019 Update, p. 12.

§101 Rejection
Step 2B– Responding to Appeal Brief, pp. 17-18. 
Appellant argues that the additional elements amount to “significantly more” than the abstract idea as the additional elements are not “well-understood, routine, conventional activity previously known to the industry” and, as such, satisfies Step 2B of the 2019 §101 Guidelines. 
The Examiner respectfully disagrees.
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions. 
As an illustrative example, Claim 1 recites an automated method for initiating and hosting an auction for a security comprising: 
by a computer system hosting an electronic auction platform connected to a set of investors through a set of bidder portals provided to each of the set of investors:
retrieving from a database historical trading result data for a first corpus of securities previously traded in a prior auction on the auction platform implementing a set of prior auction rules;
accessing a first set of historical characteristics of the first corpus of securities;
retrieving a first set of price talk data relating to the first corpus of securities from the auction platform;

Retrieving information (i.e. historical trading result data, a first set of historical characteristics and a first set of price talk data) from memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. historical trading result data, a first set of historical characteristics and a first set of price talk data) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).

based upon at least the first set of historical characteristics and the first set of price talk data, applying a liquidity function to transform the first set of historical characteristics and the first set of price talk data into a first set of liquidity scores comprising a numerical value assigned to each security within the first corpus of securities;
normalizing the set of first liquidity scores in response to the set of prior auction rules implemented by the auction platform in the prior auction on the auction platform; and
constructing a first liquidity model in response to correlations between the first set of characteristics of the first corpus of securities and the first set of liquidity scores of securities in the first corpus of securities;

Performing repetitive calculations (i.e. applying a liquidity function, normalizing liquidity scores and constructing a liquidity scores) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).

by the computer system, during a first time period: 
accessing a second set of characteristics of a first security held by a seller;

 Retrieving information (i.e. a second set of characteristics) from memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. a second set of characteristics) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).

calculating an auction liquidity score of the first security based on the second set of characteristics of the first security and the first liquidity model; and 

Performing repetitive calculations (i.e. calculating an auction liquidity score) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).

assigning a first rule profile to the first security based on the auction liquidity score of the first security, the first rule profile comprising a set of rules for distribution of feedback to bidders during an auction for the first security; 

	Storing information (i.e. assigning a first rule profile) in memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular 

by the computer system, initiating the auction for the first security on the auction platform; and

	Transmitting data (i.e. solicitation of bids) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, mere data gathering is insignificant extra-solution activity. see MPEP §2106.05(g).

during the auction for the first security on the auction platform: 
by the auction platform, recording a first bid entered by a first bidder and a second bid entered by a second bidder at the bidder portal; 

Storing information (i.e bids) from memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). 

by the auction platform, automatically generating feedback for the first bid and the second bid in response to the set of rules for distribution of feedback; and 
via the bidder portal, automatically distributing feedback for the first bid to the first bidder and feedback for the second bid to the second bidder, according to the set of rules for distribution of feedback.

	Transmitting data (i.e. feedback) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). 
	The claimed invention may be applying those computer functions in a novel and/or non-obvious way to enable the abstract idea but the computer functions, the underlying computer functions, are well-understood, routine and conventional computer functions. Therefore, the additional claim limitations do not amount to “significantly more” than the abstract idea.

§112, 2nd Paragraph, Rejections
 Preliminary Matters – Responding to Appeal Brief, pp. 18-19.

As a point of order, it is apparent that the Examiner is asking questions in the Final Office Action. However, the appropriate time to ask questions is during an Examiner interview (which was held) and/or during a separate call or outreach to the Applicant’s representatives. See MPEP 2173.02 III D (Open Lines of Communication with the Applicant). Nevertheless, as demonstrated below, the Examiner’s questions are readily answered by even a casual reading of the claims and specification. As such, these questions amount to nothing more than an extended Socratic exercise conducted at the expense of the Appellant. Going forward, the Appellant re-extends an open invitation to the Examiner to call or email at any time regarding any question relating to any claim term or other portion of the Application. see Appeal Brief, p. 19.

The Examiner respectfully disagrees.
An interview was conducted on April 5, 2021. Amended claims were submitted on April 12, 2021. The amended claims could not have been discussed at the interview on April 5, 2021.
The amendments submitted on April 12, 2021 were extensive. The new amended language warranted new §112, 2nd paragraph, rejections. If the claims, as written, warranted §112, 2nd paragraph, rejections explanations concerning what was meant is not sufficient. The claims have to be amended to correct for their deficiencies under §112, 2nd paragraph.
MPEP § 2173.02 III (A) recites:
Thus, when a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate based on the examiner’s determination that a claim term or phrase is prima facie indefinite, the examiner should clearly communicate in an Office action any findings and reasons which support the rejection and avoid a mere conclusion that the claim term or phrase is indefinite. see MPEP § 2173.02 III (A).

As §112, 2nd paragraph, rejections were warranted they were communicated via an office action. Rejections are issued in writing via office actions to enhance the clarity of the prosecution history record.

As a preliminary matter, Examiner notes that the Appellant repeatedly responds to §112, 2nd paragraph, rejections by citing passages of the specification for support. The Examiner is not asserting a §112, 1st paragraph, rejection. The Examiner is not asserting that the claimed invention is not enabled or lacks a written description. The Examiner is asserting that the claims, as written, are indefinite and vague under 35 USC §112 (b).
	Examiner would like to note that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". see CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. see In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969). 
Examiner asserts that if the claims require importation of limitations from the specification to understand what is being claimed then the claims are indefinite and vague under 35 USC §112 (b).

§112, 2nd Paragraph, Rejections – Verb Tense and Adjectives – Responding to Appeal Brief, pp. 19-20.
Appellant argues:
Claim 1 recites in part “retrieving from a database historical trading result data for a first corpus of securities previously traded in a prior auction on the auction platform implementing a set of prior auction rules.” In other words, there is historical data regarding a particular corpus of securities, and the computer system retrieves it. Since the data is historical, it occurred in the past, and therefore is readily understood as being outside the scope of the present action of retrieval. see Appeal Brief, p. 19 – emphasis added.

The Examiner agrees.
The claim limitation means “there is historical data regarding a particular corpus of securities, and the computer system retrieves it.” 
However, the claim limitation also recites that the auction platform when conducting the prior auction (i.e. in the past) was “implementing a set of prior auction rules.” The claim limitation recites the performance of a method step in the past (i.e. implementing a set of prior auction rules at the time of the prior auction). 
Appellant also argues:
Claim 1 also recites in part “normalizing the set of first liquidity scores in response to the set of prior auction rules implemented by the auction platform in the prior auction on the auction platform.” Again, the recited method relies upon prior auction data (including data relating to securities, markets, internal auction platform constraints, etc.) to perfect its predictive ability for the next auction. As before, it should be understood that at the zero-day time, there are no prior auction rules to retrieve nor are there any prior auctions implemented by the auction platform, therefore the claim scope does not extend to a first or initial operation of an otherwise infringing system. see Appeal Brief, p. 20.

The Examiner respectfully disagrees.

While Appellant contends that “the claim scope does not extend to a first or initial operation of an otherwise infringing system,” Examiner disagrees as claim elements are being defined by the performance of method steps performed in the past (i.e. method steps performed in a first or initial operation of an otherwise infringing system). 
Appellant further argues:
As noted above, this language is perfectly definite. Methods necessarily involve some temporal aspect, and method claims regularly rely upon data, information, or inputs that occurred prior to inception of the method itself. Accordingly, the Appellant respectfully requests review and reversal of this portion of the rejection under 35 U.S.C. §112(b). see Appeal Brief, p. 20.

The Examiner agrees – “methods necessarily involve some temporal aspect, and method claims regularly rely upon data, information, or inputs that occurred prior to inception of the method itself.” However, the claims, as written, are not just claiming inputs based upon past events but recite performance of method steps in the past.

§112, 2nd Paragraph, Rejections
 Historical Data and Characteristics – Responding to Appeal Brief, pp. 19-22.
Claim 1 recites a method comprising:
retrieving from a database historical trading result data for a first corpus of securities previously traded in a prior auction on the auction platform implementing a set of prior auction rules; [and]
accessing a first set of historical characteristics of the first corpus of securities.
The Examiner had previously issued a §112, 2nd paragraph, rejection asking:
Are the first set of historical characteristics a subset of the retrieved historical trading result data? Because the historical trading result data is never referenced again after its retrieval. see Final Rejection, p. 7.

The Appellant recites:
In one implementation, the computer system queries a database of security auction results for characteristics of securities previously traded on the auction platform in Block 112. For example, for each security previously auctioned on the auction platform, the computer system can retrieve: an identifier and/or characteristics of a CLO asset manager for a CLO containing the security; a size of the CLO or particular tranche in the CLO; an identifier of the CLO itself; a CLO tranche containing the security or a rating to the security; 

Specification para. 37 establishes that historical characteristics (i.e. characteristics) is a subset of historical trading result data (i.e. security auction results).
However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". see CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). The fact that historical characteristics is a subset of historical trading result data is a limitation in the specification not in the claims.
As such, under the broadest reasonable interpretation, there is no linkage between the two claim elements. 
As the recited method does not utilize the historical trading result data, the historical trading result data can be interpreted as non-functional descriptive material for prior art purposes. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).

§112, 2nd Paragraph, Rejections
Liquidity Model and Liquidity Score – Responding to Appeal Brief, pp. 22-24.
Appellant argues:
The Examiner has further alleged that Claim 1 is indefinite under 35 U.S.C. §112(b) because Claim 1 recites in part “applying a liquidity function to transform the first set of historical characteristics and the first set of price talk data into a first set of liquidity scores,” and “constructing a first liquidity model in response to correlations between the first set of characteristics of the first corpus of securities and the first set of liquidity scores of securities in the first corpus of securities.” (Emphasis added). The Examiner appears to contend that the terms liquidity function and liquidity model are identical or functionally identical, stating that “the liquidity function is a constructed liquidity model.” Final Office Action, p. 6. see Appeal Brief, p. 22.

The Examiner continues to contend that in the claims, as written, the terms of liquidity function and liquidity model are identical or functionally identical.
The common and ordinary definition of function in mathematics is an expression, rule or law that defines a relationship between one variable (the independent variable) and another variable (the dependent variable.

As such, a liquidity function is an expression that defines a relationship between independent variables (i.e. historical characteristics and price talk data) and dependent variable (i.e. liquidity score). For example, Historical Characteristic + Price Talk Data = Liquidity Score.
The common and ordinary definition of correlation is a measure of relationship between two variables.
Claim 1 recites a method comprising “constructing a first liquidity model in response to correlations between the first set of [historical] characteristics of the first corpus of securities and the first set of liquidity scores of securities in the first corpus of securities.”
If the liquidity model is a model of the correlations (i.e. relationship) between the historical characteristics and the liquidity scores, the liquidity function is a liquidity model. The liquidity function defines the correlation (relationship) between the historical characteristics and the liquidity scores. For example, if Historical Characteristic + Price Talk Data = Liquidity Score then the relationship between Historical Characteristic and Liquidity Score is + Price Talk Data.
Examiner is uncertain what is meant by “constructing a first liquidity model in response to correlations between the first set of [historical] characteristics of the first corpus of securities and the first set of liquidity scores of securities in the first corpus of securities” because, as correlation is defined by the liquidity function there is always a correlation between the two parameters.

§112, 2nd Paragraph, Rejections
First and Second Characteristics – Responding to Appeal Brief, pp. 24-25.
Appellant concedes that there was a typographical error pertaining to “the first set of characteristics” as “the first set of historical characteristics” was intended. see Appeal Brief, p. 24.
Appellant does not address the issues pertaining to the second characteristics.
Claim 1 recites a method comprising:
accessing a second set of characteristics of a first security held by a seller;
Examiner notes that there is no first set of characteristics of a first security held by a seller. Is there a first set of characteristics of a security held by a seller?
Examiner notes that there is a first set of characteristics of a corpus of securities. Is this method step accessing a second set of characteristics of a corpus of securities? 

Examiner notes that the claims, as written, does not establish any linkage between the security held by the seller, and the corpus of securities utilized to determine liquidity scores and liquidity models.

§112, 2nd Paragraph, Rejections
Rule Profiles – Responding to Appeal Brief, pp. 25- 26.
The Examiner withdraws his previously asserted §112, 2nd paragraph, rejection pertaining to the rule profiles limitation based upon further analysis.

§112, 2nd Paragraph, Rejections
Rules for Distribution of Feedback – Responding to Appeal Brief, p. 26
The Examiner withdraws his previously asserted §112, 2nd paragraph, rejection pertaining to the rules for distribution of feedback limitation based upon further analysis.

§112, 2nd Paragraph, Rejections
Conclusion – Responding to Appeal Brief, pp. 26-27
Appellant asserts:
For the foregoing reasons, both procedural and substantive, the Appellant respectfully requests reversal of all pending rejections under 35 U.S.C. §112(b). To be clear again, none of the foregoing rejections deserve to be in writing, much less in a Final Office Action. At most, a typographical error could have been corrected by a phone call and an Examiner’s amendment. The remaining rejections are meritless and should be reversed upon review. see Appeal Brief, p. 27.

The Examiner respectfully disagrees.
Rejections are issued in writing to enhance the clarity of the prosecution history record.
When amendments are submitted following a non-final rejection and the submitted amendments warrant §112 rejections, the §112 rejections are issued in the next subsequent office action even if the next subsequent office action is a final rejection. 
The recited §112, 2nd paragraph, rejections are significantly more than “a typographical error.”


§112, 2nd and 4th Paragraph, Rejections
Threshold Liquidity Score – Responding to Appeal Brief, pp. 27-29.
	Appellant argues:
The Examiner states: “Claim language fails to indicate what constitutes a ‘threshold liquidity score.’ As said threshold liquidity score could be any liquidity score, said claim limitation fails to establish any limitations upon ‘the threshold liquidity score.” Final Office Action at p. 9. 

The Examiner’s statement is both enigmatic and also not grounded in any discernable legal requirement. Specifically, there is no requirement that the Appellant specify the value of the liquidity score in a patent claim. Different securities will have different liquidity scores, some of which will exceed the threshold liquidity score and some of which will not. Suffice it to say that the specification provides more than ample discussion of how the computer system implements the claimed method in response to the liquidity score, including but not limited to paragraphs [0084], [0086], [0087], [0110], [0111], [0112], [0113], and [0114]. see Appeal Brief, pp. 27-28.

	The Appellant misunderstands.
	Examiner agrees that “there is no requirement that the Appellant specify the value of the liquidity score in a patent claim.”
	However, there is a difference between a method (method 01) comprising:
setting a threshold liquidity score; 
in response to the auction liquidity score exceeding the threshold liquidity score, presenting a position of the first bid to the first bidder or the second bid to the second bidder, in a set of bids received during the auction, via the bidder portal within a first duration of time according to the first rule profile; and
in response to the auction liquidity score falling below the threshold liquidity score, presenting the position of the first bid to the first bidder or the second bid to the second bidder, in the set of bids received during the auction, via the bidder portal within a second duration of time according to the first rule profile.
	And a method (method 02) comprising:
in response to the auction liquidity score exceeding a threshold liquidity score, presenting a position of the first bid to the first bidder or the second bid to the second bidder, in a set of bids received during the auction, via the bidder portal within a first duration of time according to the first rule profile; and
in response to the auction liquidity score falling below the threshold liquidity score, presenting the position of the first bid to the first bidder or the second bid to the second bidder, in the set of bids received during the auction, via the bidder portal within a second duration of time according to the first rule profile.
	In the first method (method 01) the threshold liquidity score is not variable. The threshold liquidity score has been established prior to the calculation. The predefined nature of the threshold liquidity score establishes a limitation on the term threshold liquidity score.
	In the second method (method 02) the threshold liquidity score is variable. As written, there are no limitations placed on the term threshold liquidity score. 

	Appellant does not address the §112, 4th paragraph, rejections based upon the conditional claim limitations of Claim 2.
	Claim 1 recites a method comprising: via the bidder portal, automatically distributing feedback for the first bid to the first bidder and feedback for the second bid to the second bidder, according to the set of rules for distribution of feedback.
	Examiner interpreted this claim limitation as a method step of distributing feedback is actively being performed.
	However, Claim 2 recites a method wherein distributing feedback for the first bid to the first bidder and feedback for the second bid to the second bidder comprises: 
in response to the auction liquidity score exceeding a threshold liquidity score, presenting a position of the first bid to the first bidder or the second bid to the second bidder, in a set of bids received during the auction, via the bidder portal within a first duration of time according to the first rule profile; and 
in response to the auction liquidity score falling below the threshold liquidity score, presenting the position of the first bid to the first bidder or the second bid to the second bidder, in the set of bids received during the auction, via the bidder portal within a second duration of time according to the first rule profile.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Examiner notes that Claims 4 and 5 have similar issues.

§112, 2nd and 4th Paragraph, Rejections
Liquidity Score and First Rule Profile – Responding to Appeal Brief, pp. 29-30.
The Examiner withdraws his previously asserted §112, 2nd paragraph, rejection pertaining to the liquidity score and the first rule profile based upon further analysis.

§112, 2nd and 4th Paragraph, Rejections
Top Bids – Responding to Appeal Brief, pp. 30-32.
The Examiner withdraws his previously asserted §112, 2nd paragraph, rejection pertaining to the top bids based upon further analysis.

§112, 2nd and 4th Paragraph, Rejections
Proportional and Inversely Proportional – Responding to Appeal Brief, pp. 32-36.
	Appellant argues:
The Examiner has also rejected Claim 6 as allegedly being indefinite based upon the same reasoning set forth above, because the adjustments recited in Claim 6 (of the top bids) cannot be either proportional or inversely proportional to a subjective measure, citing Datamize again. And again, the Appellant directs the Patent Office to the specification in order to demonstrate that the terms “proportional” and “inversely proportional” are quantitatively defined and implemented by the claimed method. see Appeal Brief, p. 33.

The Examiner respectfully disagrees.
Examiner notes that "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". see CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). If proper understanding of the claims requires importation of limitations from the specification (e.g. price sensitivity and urgency responses 

Claim Interpretation – Responding to Appeal Brief, pp. 36-37.
	Appellant argues:
The Final Office Action includes a mysterious section entitled “Claim Interpretation” in which the Examiner alleges (or states) that the commonly used claim phrase “in response to” renders any subsequent limitations optional. This does not appear to be a rejection of the Claims, but the Appellant will address the Examiner’s concerns, nevertheless. See Appeal Brief, p. 36.

The USPTO has issued guidance to examiners concerning certain issues that were previously rejected under §112, 2nd paragraph. One of the addressed issues was optional claim language. Optional claim language is no longer to be rejected under §112, 2nd paragraph, as the claim language is clear and definite. The claim interpretation section serves as notice that, although the language is clear and definite, the claim language may be interpreted in a manner adverse to the applicants’ goals.
Appellant further argues:
Again, the Examiner is mis-applying case law to create a controversy or issue out of thin air. There is nothing optional about computer-implemented methods — computers do not have the innate capacity to exercise existential options, wonder “what if’, or posit counterfactuals. Furthermore, there is no case law or other requirement that mandates that a patent claim must include the entire universe of possible outcomes to satisfy an Examiner’s curiosity. see Appeal Brief, p. 36.

The Examiner respectfully disagrees.
A method claim is defined by the method steps actively performed. A computer-implemented method claim is defined by the method steps the computer actively performed. If a method claim recites that a method step is only performed when a condition is satisfied and, under the broadest reasonable interpretation, the condition has not satisfied then the method step is performed. 	
The claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Appellant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.

Appellant further argues:
Put another way, the non-rejection/issues raised by the Examiner have nothing to do with the proper examination of the claims. This is not an issue for the Examiner to resolve, but an issue for private actors to navigate once the claims have been allowed and issued. The Examiner extends the same line of reasoning to provide commentary (again, no specific rejection is identified in the Final Office Action) on the pending dependent Claims 2, 4, 5, and 6. see Appeal Brief, p. 37.

The Examiner respectfully disagrees.
These issues have significant impact on proper examination of the claims. Optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As such, prior art rejections do not need to address optional claim limitations.
Examiner notes that Claim 2 has similar issues as method steps are conditional upon the liquidity score exceeding or falling below a threshold score. However, under the broadest reasonable interpretation, a liquidity score can fall at the threshold score which would result in no feedback being distributed.
Claim 4 has similar issues.
Claim 5 has similar issues as assignment of first rule profile is conditional upon the liquidity score falling within the liquidity score range. However, under the broadest reasonable interpretation, a liquidity score can fall outside the liquidity score range.
Claim 6 has similar issues as Claim 6 is dependent upon Claim 5.

§103 Rejection - Claim 1 – Responding to Appeal Brief, pp. 37-42.
As a preliminary matter, Examiner would like to note that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  see In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". see CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969). Appellant argues that the asserted prior art (Goodwin and Pardoe) fail to teach or suggest the claim limitation that the previously traded securities were traded on the auction platform “implementing a set of prior auction rules.” see Appeal Brief, p. 40.
Appellant argues that the asserted prior art (Goodwin and Pardoe) fails to teach or suggest the claim limitation that the previously traded securities were traded on the auction platform “implementing a set of prior auction rules.” see Appeal Brief, p. 40.
The Examiner respectfully disagrees.
Claim 1 recites a method comprising retrieving from a database historical trading result data for a first corpus of securities previously traded in a prior auction on the auction platform implementing a set of prior auction rules.
Goodwin recites:
When the system 30 receives the request (step 100), it provides one or more forms to the Seller 102, such as pricing forms, so that the Seller 102 can provide the system 30 with some of the information needed to compute a price for the financial product. FIGS. 5A through 5D are representative screen shots illustrating forms 282, 284, 286, 288 that the system 30 provides to the Seller 102, in accordance with an embodiment of the invention. In one embodiment, the forms 282, 284, 286, 288 are constructed and arranged to automatically upload information that a Seller 102 has stored in another file, such as a spreadsheet file. In one embodiment, the system 30 stores a profile of the Seller 102, such that portions of the forms 282, 284, 286, 288 can be "filled out" by the system in advance (e.g., "Seller's reference Number, Seller's name, etc.). The profile of a Seller 102, in one embodiment, also stores other information provided by a Seller 102, such as preferences, criteria for accepting bids, restrictions on bids (e.g., certain users may be prohibited from bidding), restrictions on access to information (bidders may be required to sign on and/or acknowledge specific conditions before receiving information), specification of type of bidding to occur (e.g., type of auction), permission for the system 30 to accept bids on behalf of the Seller 102, etc. This type of information also can be provided in the forms 282, 284, 286, 288. see para. 143 – emphasis added.

As part of the price computation, the system 30 retrieves historical trade data (step 130) that it has stored relating to prior trades. For example, the system 30 can use the Transaction Management subsystem 58 and query its Transaction Data database 46 (FIG. 2) to retrieve this data. This data helps the system 30 to analyze the relationship and similarity between the financial product being offered for sale and previous trades of financial products having one or more similar characteristics. For example, a Seller 102 may be listing a residential mortgage for a property with an outstanding loan balance of $310,000, an interest rate of 8.65%, a 30-year term, with an excellent payment history, which is located in a suburban community. The system 30 could then search for prior trades of other residential mortgages sharing some or all of these characteristics. The prior trade history could, for example, provide data, such as cents on the dollar that the mortgage sold for on the secondary market, as well as provide what factor or factors had 

Goodwin discloses a method comprising retrieving from a database (Transaction Data database) historical trading result data (historical trade data) for a first corpus of securities (financial products) previously traded in a prior auction on the auction platform. see para. 143 and 145. Auctions on the auction platform are performed in accordance with a set of auction rules (e.g. preferences, criteria for accepting bids, restrictions on bids). see para. 143. The auction platform during the prior auction was implementing a set of prior auction rules, auction rules (e.g. preferences, criteria for accepting bids, restrictions on bids) that were in effect at the time of the prior action.
Examiner concedes that the Examiner’s claim interpretation may be incorrect due to §112, 2nd paragraph, issues. Appellant argues, in response to the §112, 2nd paragraph, rejection that “the claim scope does not extend to a first or initial operation of an otherwise infringing system.” see Appeal Brief, p. 20. Assuming that the scope does not extend to method steps performed in the past, then perhaps the method step of “implementing a set of prior auctions rules” does not mean that the auction platform implemented prior auction rules at the time of the prior auction but is implementing prior auction rules in the present.
Perhaps Claim 1 is supposed to be interpreted as a method comprising retrieving from a database historical trading result data for a first corpus of securities previously traded in a prior auction on the auction platform in accordance with a set of auction rules; and implementing the in a new auction.
Regardless, Goodwin discloses a method comprising retrieving from a database (Transaction Data database) historical trading result data (historical trade data) for a first corpus of securities (financial products) previously traded in a prior auction on the auction platform. see para. 143 and 145. Auctions on the auction platform are performed in accordance with a set of auction rules (e.g. preferences, criteria for accepting bids, restrictions on bids). see para. 143.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Goodwin by duplicating claim elements contained in Goodwin (e.g. the first auction under a set of auction rules) to create additional claim elements (e.g. a second auction under the set of auction rules) wherein each additional claim element would serve the same function as the original claim element. In the combination each element, original element and additional element, would merely have performed the same function as it did previously, and one of ordinary skill in the art 
Appellant argues that the asserted prior art (Goodwin and Pardoe) fails to teach or suggest assigning a first rule profile to the first security based on the auction liquidity score of the first security, the first rule profile comprising a set of rules for distribution of feedback to bidders during an auction for the first security.” see Appeal Brief, p. 41 – emphasis original.
Specifically, Appellant argues:
Again, the Examiner nakedly cites paragraph [0120] of Goodwin as allegedly disclosing a set of rules for distribution of feedback. This is simply not the case. The cited paragraph of the Goodwin reference [0120] refers only to the use of commercial off the shelf email programs, specifically Microsoft Outlook’, that send email alerts when “events impacting a product or a service being auctioned off occur[s].” There is no mention of any of the recited elements of Claim 1, including at least assigning a first rule profile, generating feedback in response to the first rule profile, nor distributing the feedback to bidders through the bidder portal. see Arguments, p. 41.

The Examiner respectfully disagrees. 
Goodwin recites:
In accordance with one embodiment of the invention, E-Mail 70 is an off-the-shelf component (such as MICROSOFT OUTLOOK) employed to allow a Buyer, Seller, or other entity to receive alerts from the system 30 when events impacting a product or service being auctioned off occurs. For example, a Buyer can receive notification when a new contingency has been added to the boat they might be interested in. Alternatively, a Bidder can receive notification when new due diligence materials become available, when a condition to the loan (e.g., term) has changed, when a bid higher than the Buyer's bid has been submitted, etc. The E-Mail subsystem 70, in one embodiment, includes logic that detects these events and includes software to generate the e-mail using the commercial e-mail package. see para. 120 – emphasis added.

Goodwin discloses a method wherein the first rule profile (logic or e-mail programming) comprising a set of rules for distribution of feedback (e-mails) to bidders during an auction for the first security. see para. 120; fig. 35-37. 
If feedback is being distributed by a computer there is inherently rules (i.e. logic, instructions and programming) dictating and controlling the distribution of that feedback.
Goodwin recites
In accordance with at least one embodiment of the invention, analysts, Buyers 100 and Sellers 102 of financial products, and other interested parties can access the system 30 via a website or a portal, over a computer network to access a variety of financial products, related features and functions. For example, in the case of a loan for sale, a Buyer 100 can view a Loan Summary page (described more fully below or in the cross-
If there were no proxy bids submitted, or the previously submitted proxy bids were less than the user's bid entered in steps 950-960, the system 30 accepts the user's bid entered in steps 950-960 as the new current high bid (step 1070). Upon accepting the new current high bid, the system 30 advises the user that her bid submitted in steps 950-960 had been accepted and that she is the current high bidder (step 1080), see FIG. 36. The current high bidder can then monitor the status of her bid or bids using the form represented by FIG. 37 (step 1090). FIG. 37 is a representative screen shot of the Bid Status Form illustrating a form which informs potential bidders of the status of all items they have bid on up until that point, as well as informs them of the status of items that they are tracking. As discussed herein, the form illustrated by FIG. 37 contains detailed information on a specific loan, and provides highlight information on other loans in the "Related Auctions Status" section, that the bidder is interested in. see para. 202 – emphasis added.

Goodwin discloses a method comprising assigning a first rule profile (logic or e-mail programming), generating feedback (e-mails or webpage alerts) in response to the first rule profile (logic or e-mail programming), nor distributing the feedback to bidders (e.g. bidder is current high bidder) through the bidder portal (portal or website). see para. 94, 120 and 202; fig. 35-37.

§103 Rejection - Claims 2 and 4-6 – Responding to Appeal Brief, pp. 42-45.
	Appellant’s arguments pertaining to Claims 2 and 4-6 have been considered but are moot. 
	As previously stated in the Claim Interpretation section, Claims 2 and 4-6 pertain to conditional claim limitations. see Final Rejection, pp. 10-11. The conditional method steps are optional claim limitations. Optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As such, prior art rejections do not need to address optional claim limitations. 



Respectfully submitted,
/Jason Borlinghaus/Primary Examiner, Art Unit 3693      
March 14, 2022
                                                                                                                                                                                                  Conferees:

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.